Case: 14-5110   Document: 13     Page: 1   Filed: 08/05/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                STACY ALLEN TAYLOR,
                   Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                  Respondent-Appellee.
                 ______________________

                       2014-5110
                 ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:14-cv-00393-EDK, Judge Elaine Kaplan.
                  ______________________

                     ON MOTION
                 ______________________

                      PER CURIAM.
                       ORDER
     Stacy Allen Taylor, an incarcerated pro se litigant,
 challenges the dismissal of his complaint as frivolous
 under 19 U.S.C. § 1915(e)(2)(B)(i) by the United States
 Court of Federal Claims. Because we agree that the
 complaint was frivolous, we grant the government’s
 motion to summarily affirm.
Case: 14-5110    Document: 13     Page: 2     Filed: 08/05/2014



 2                                 TAYLOR   v. US



     Taylor’s complaint alleges that he entered into an
 agreement with the Central Intelligence Agency to assist
 its agents in collecting various information and assets in
 exchange for witness protection and full immunity. His
 complaint requests that the court direct the government
 to turn over evidence showing corruption and wrongdoing
 by the CIA and honor the agreement’s obligations to pay
 Taylor a recurring monthly salary. After granting Taylor
 leave to proceed in forma pauperis, the United States
 Court of Federal Claims screened the suit and dismissed
 the complaint.
      A district court is required to dismiss a frivolous
 complaint from a litigant who is proceeding in forma
 pauperis. 28 U.S.C. § 1915(e)(2)(B). Frivolous complaints
 include those in which the factual allegations asserted are
 so unbelievable that there is no need for an evidentiary
 hearing to determine their veracity. See Neitzke v. Wil-
 liams, 490 U.S. 319, 327 (1989) (frivolous claims include
 those that describe “fantastic or delusional scenarios”);
 Gladney v. Pendleton Correctional Facility, 302 F.3d 773,
 774 (7th Cir. 2002); cf. Galloway Farms, Inc. v. United
 States, 834 F.2d 998, 1000 (Fed. Cir. 1987) (A frivolous
 claim is one “whose disposition is obvious.”).
     That description fits this case. Taylor’s complaint
 alleges a tale of international intrigue involving the Irish
 Republican Army, the CIA’s sale of decommissioned
 Russian nuclear warheads to Iran and North Korea, and
 CIA agents exchanging long-range missiles for American
 and French prisoners. Because the Court of Federal
 Claims correctly determined that Taylor’s complaint was
 frivolous, we grant the motion to summarily affirm. See
 Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994)
 (Summary affirmance “is appropriate, inter alia, when the
 position of one party is so clearly correct as a matter of
 law that no substantial question regarding the outcome of
 the appeal exists.”).
Case: 14-5110         Document: 13   Page: 3     Filed: 08/05/2014



  TAYLOR   v. US                                               3




       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion for summary affirmance is granted.
       (2) Each side shall bear its own costs.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s19